Per Curiam.
In February, 1964, the plaintiff was arrested pursuant to a Superior Court bench warrant issued on an application unsupported by oath or affirmation. Thereafter, he was presented in the Superior Court and pleaded guilty to two counts of breaking and entering, to one count of possession of burglars’ tools and to a Count charging him with being a second offender. He was sentenced to the state prison, where he is now confined. In December, 1965, he brought this petition for habeas corpus, acting pro se. The writ issued, and counsel was appointed to represent him. The petition, as amended, alleged the imprisonment to be illegal because the arrest was in violation of the fourth and fourteenth amendments to the constitution of the United States and of article first, § 8, of the Connecticut constitution (now article first, § 7, of the 1965 Connecticut constitution). Following a hearing, the petition was denied, the judgment was certified for review, and the plaintiff has appealed.
The disposition of the appeal is governed by our decisions in Reed, v. Reincke, 155 Conn. 591, 599, 236 A.2d 909, and D’Amico v. Reincke, 155 Conn. 627, 629, 236 A.2d 914.
There is no error.